Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 1 of 9            PageID #: 1



                                         FILED                                      IN THE
                                                                              FILED IN

KENil M. PRICE # l 0523                 UNDER                        UNITED
                                                                              FILED
                                                                                    DISTRICT COURT
                                                                            STATES DISTRICT
                                                                     UNITED STATES
                                                                                    OF HAWAII
                                                                          DISTRICT OF
                                                                          DISTRICT

United States Attorney                   SEAL                               Oct 04, 2019
                                                                            Oct04,
                                                                           SUE BEITIA, CLERK
District of Hawaii

MICHAEL F. ALBANESE #9421
Assistant U.S. Attorney
Room 6100, PJKK Federal Building
300 Ala Moana Blvd.,
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: michael.albanese@usdoj.gov

                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,                 Mag. No. 19-001023 KSC

                   Plaintiff,             CRIMINAL COMPLAINT

              v.

MICHAEL SCIUTO PONCE,             (1)
ARLEY DEL RIO,                    (2)

                   Defendants.

                            CRIMINAL COMPLAINT
      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief:

      On or about December 21, 2018, within the District of Hawaii, MICHAEL

SCIUTO PONCE and ARLEY DEL RIO, the defendants, willfully and knowingly

did steal and purloin one (1) AR-15 upper receiver, one (1) plate carrier with

magazine loaded with twelve ( 12) rounds of .40 caliber ammunition, one (1)
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 2 of 9              PageID #: 2




Motorola APX 8000 portable radio, one (1) Motorola radio battery, one (1) night

vision optical viewer, one (1) green Federal park Ranger jacket, one (1) Eotech

EXOS3-2 weapon sight, one (1) tactical vest with "Polic'e" markings, and one (1)

ballistic helmet, and one (1) 3M brand riot helmet, of an aggregate value exceeding

$1,000, of the goods and property of the United States, in violation of 18 U.S.C. §

641.

       I further state that I am a Special Agent with the Federal Bureau of

Investigation and that this Complaint is based upon the facts set forth in the

attached "Agent's Affidavit in Support of Criminal Complaint", which is

incorporated herein by reference.

DATED: HONOLULU, HAWAII:             October~ 2019.
                                                c;td#t A~~-
                                        ADAM HARTMAN
                                        Special Agent
                                        Federal Bureau of Investigation




Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Federal Rule of Criminal Procedure 4.l{b)(2).




                                    I j:/
                             Barry M. K urrcn
                             United States Magistrate Judge
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 3 of 9             PageID #: 3




   AGENT'S AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Adam Hartman, being duly sworn, depose and state the following:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"),

and have been since July 2018. I am currently assigned to the Federal Bureau of

Investigation ("FBI") Maui Resident Agency where my duties include, but are not

limited to, investigating various criminal violations to include white collar crime,

public corruption, crimes against children, cybercrime, organized crime, crimes

involving maritime and air operations, and theft of federal government property. In

addition, I have completed the FBI's eighteen-week basic field training course in

Quantico, Virginia. I am an investigative or law enforcement officer of the United

States and empowered by law to conduct investigations of and to make arrests for

offenses enumerated in Title 18, United States Code, Section 641 (Theft of

Government Property).      Through my training and experience, I have become

familiar with the manner in which criminal offenders operate, and the efforts of those

involved in such activities.

      2.     The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other officers of the Maui

Police Department ("MPD") and witnesses. This affidavit is intended to show




                                          3
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 4 of 9                 PageID #: 4




merely that there is sufficient probable cause for the specified violation of federal

law and does not set forth all of my knowledge about this matter.

      3.     This affidavit is made in support of a criminal complaint and arrest

warrant for MICHAEL SCIUTO PONCE ("PONCE") and ARLEY DEL RIO

("DEL RIO") a violation of Title 18, United States Code, Section 641 (Theft of

Government Property).

     PROBABLE CAUSE AND BACKGROUND OF INVESTIGATION

      4.     On the evening ofDecember 21, 2018, National Park Service Chief

Ranger Ari Wong ("WONG") parked his assigned government law enforcement

vehicle on the driveway of his residence located in Kihei, Hawaii. The vehicle was

a silver Chevrolet Tahoe with police light bars mounted on the exterior grill. The

vehicle did not have visible insignias on the sides, but did have a ''U.S.

Government" license plate.

      5.     On December 22, 2018, WONG discovered that the doors to the

vehicle were left open, the light bars located on the rear of the vehicle were bent in

a fashion indicating that they had been tampered with, and various law

enforcement items, previously located inside the vehicle, were missing. WONG

contacted MPD and reported the several missing items, including a Multi-

camouflage print level 4 body armor, a green ballistic helmet, a green medical bag,

an assault rifle (AR) upper receiver, and a Motorola police radio.

                                           4
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 5 of 9            PageID #: 5




      6.     Earlier on December 22, 2018, at approximately 4:15 am, security

surveillance footage from the Grand Wailea Maui ("Grand Wailea"), a luxury hotel

in Wailea, captured a white four door sedan, bearing Hawaii license plate SDR823

(the "Suspect Vehicle") entering the employee parking structure. The Grand

Wailea Maui is located less than ten miles from WONG's residence.

      7.     On December 22, 2018 at approximately 6:45 a.m., Grand Wailea

security officers observed PONCE on Grand Wailea property concealing what

appeared to be the muzzle of a firearm beneath his coat jacket. PONCE was

detained by Grand Wailea security and MPD was called to the hotel. Grand

Wailea security officers recovered an AR-15 upper receiver, a police radio battery,

and a screwdriver from PONCE's possession and provided those items to MPD

investigators.

      8.     At approximately the same time, another group of Grand Wailea

security officers observed two men standing near the Suspect Vehicle, parked on

the second level of the parking garage. When the officers confronted the two men,

the two men fled the scene by jumping over a second story railing and running

away. Shortly thereafter, Grand Wailea security officers apprehended one of the

two men near the beach area. MPD took this individual into custody, and Grand

Wailea security officers later identified him as one of the individuals who had fled

from hotel security on foot. The individual was identified by MPD as DEL RIO.


                                          5
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 6 of 9           PageID #: 6




      9.      On December 22, 2018 at approximately 9:25 a.m., MPD Detective

Jonathan E. Acosta ("ACOSTA") arrived at the employee parking structure of the

Grand Wailea where the Suspect Vehicle was parked. Through the window

ACOSTA observed a green National Park Service Ranger service jacket, a camo

pattern boonie-hat, and a rifle magazine pouch. The vehicle was impounded by

MPD pending a search warrant.

      10.     On December 22, 2019 at approximately 2:37 p.m. DEL RIO waived

his Miranda rights a provided a post-arrest statement to ACOSTA. He stated in

substance that on the evening of December 21, 2018, DEL RIO was picked up by

PONCE, driving an old white Toyota sedan, and that another individual, Kainoa

Stone ("STONE") was also present. DEL RIO stated that PONCE drove to a

residence in Kihei. DEL RIO stated in substance that he observed PONCE and

STONE enter a Chevrolet Tahoe and remove several items, including part of a

rifle, a SWAT style helmet, night vision goggles, and an oxygen mask. DEL RIO

denied having entered the vehicle, but admitted that his prints would be found on

the night vision goggles and the rifle upper-receiver. DEL RIO stated that STONE

and PONCE returned to the Tahoe a second time to extract additional items, before

the three men drove to the Grand Wailea, where DEL RIO's girlfriend had rented a

hotel room.




                                         6
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 7 of 9               PageID #: 7




      11.    On December 22, 2018 at approximately 4:23 p.m. PONCE waived

his Miranda rights a provided a post-arrest statement to ACOSTA. PONCE stated

in substance that he borrowed his grandmother's car and picked up DEL RIO, who

forced him at gun point to drive DEL RIO around while DEL RIO checked

multiple cars to determine ifthe car was unlocked. DEL RIO ordered PONCE to

pick up STONE, and ultimately to drive to a location in Kihei near an elementary

school, where DEL RIO ordered PONCE at gun point to assist DEL RIO and

STONE to take items from a silver SUV. PONCE stated that the group made two

trips to the SUV, and that he remained in the car during the first trip, but assisted in

taking items from the SUV on the second trip. PONCE stated that he drove the

group to the Grand Wailea and parked the car there, and that he was bringing items

to DEL RIO when he was apprehended.

       12.   On December 26, 2018 at about 8:15AM, MPD executed a search

warrant issued by the Honorable Adrianne N. Heely of the District Court of the

Second Circuit, Wailuku Division, State of Hawaii, SW No. 2018-0452 on the

Suspect Vehicle which was securely stored at the MPD Kihei Station. MPD

officers recovered multiple items suspected to have been stolen from WONG's

vehicle, including without limitation, (1) AR-15 upper receiver, one (1) plate

carrier with magazine loaded with twelve (12) rounds of .40 caliber ammunition,

one (1) Motorola APX 8000 portable radio, one (1) Motorola radio battery, one (1)

                                           7
Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 8 of 9             PageID #: 8




night vision optical viewer, one (1) green Federal park Ranger jacket, one (1)

Eotech EXOS3-2 weapon sight, one (1) tactical vest with "Police" markings, and

one (1) ballistic helmet, and one (1) 3M brand riot helmet (hereafter collectively

referred to as the "Subject Property").

      13.    On December 26, 2019, WONG examined the Subject Property and

confirmed that the Subject Property was stolen from his government vehicle.

WONG further stated that the property belonged to the United States and that it

had an aggregate value in excess of $1,000.

II

II

II

II

II

II

II

II

II

II

II

II

                                          8
    Case 1:19-cr-00151-JMS Document 1 Filed 10/04/19 Page 9 of 9                                    PageID #: 9




                                                   CONCLUSIONS OF THE AFFIANT

                       14.                 Therefore, based on my training and experience and the

    aforementioned facts, I believe that probable cause exists that on or about

    December 21, 2018 in the District of Hawaii, PONCE and DEL RIO did commit

    Theft of Government Property, in violation of Title 18, United States Code,

    Section 641.


                                                                        Respectfully submi~f /

                                                                            ~ /!uvf> -
                                                                        Adam Hartman
                                                                        Special Agent
                                                                        Federal Bureau of Investigation




    Sworn to under oath before me telephonically, and attestation acknowledged
    pursuant to Federal Rule of Criminal Procedure 4. l (b)(2).

    Based upon the foregoing, the undersigned Judicial Officer finds that there is
    probable cause to believe that defendant above-named committed the crimes
    charged in the Criminal Complaint, this~~- day of October, 2019



                                                               I j:t
                 ,...,. . . . 018?',tt

     +<>
            .~      fr           .,11
                            ·"" 'o>-
                                            ()


       ·~:.
       ~
                      -
/                         : _1..     ()\
                          ~-   .. ~~
                                                         Barry M. Kurren
                                            ;i           United State~ Magbtratc Judge
      <>,     ~            ~j· ~        i ,.,,
           .,..,.,C'r o~ .. ,....


                                                                        9
